DETAILED ACTION

The Information Disclosure Statement(s) filed 04/14/2021 and 11/24/2021 have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election filed 9/14/2022 has been entered. Applicant has elected group II, species B found in claims 9-11, and 13-14. Claims 9-11, and 13-14 remain pending in the application. Claims 1-8, and 12 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 claims “a previous model powerplant that is no longer onboard the aircraft, or was never on board the aircraft”.  When examining this claim with broadest reasonable interpretation, the claim language pertaining to the structure of the system must be definite. Applicant is claiming an apparatus that either i) no longer belongs to the system, or ii) has never belonged to the system. In both instances, the apparatus falls outsides the meets and bounds of the system, which renders the claimed apparatus indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al (US 20200290742 A1).
Regarding claim 9, Kumar teaches A system comprising: an aircraft having a new aircraft powerplant (Figures 6, 7, 26 and 27 comprises 4 different embodiments of hybrid powerplants); a controller connected to control thrust of the new aircraft powerplant (The Powertrain Optimization and Control System (POCS) comprises a plurality of individual module controllers to orchestrate operation of powertrain as found in ¶ [0398-0408, 0427-0432] to include variable pitch fan controllers, propulsor motor controllers, BMS, engine controllers, fuel system controllers, generator motor controllers, and distribution motor controllers ¶ [0442-0453]. The POCS is also connected to the power lever angle as to control thrust as noted in ¶ [0353-0365]. ¶ [0493 and 0506-0513] also teach that the POCS comprises an optimization module connected to a plurality of lower-level controllers that regulates standard thrust, neutral thrust, and recovery thrust), wherein the controller includes torque split logic configured to receive input of commanded thrust and to output command thrust to the new aircraft powerplant (Per ¶ [0453] API specifications define protocols by which POCS and modules communicate. ¶ [0398-0408] teaches that the controllers communicate with POCS via APIs, on-demand, and periodically. As noted above, the POCS is capable of regulating and controlling thrust via the controllers and modules. Thus, the APIs are configured to receive input and deliver output of commanded thrust); and a thrust command modification unit (the POCS) connected to receive command thrust input (via the power level angle ¶ [0353-0365]) and to output a modified thrust command (¶ [0493 and 0506-0513] also teach that the POCS comprises an optimization module that regulates standard thrust, neutral thrust, and recovery thrust) to the torque split logic (Per ¶ [0453] API specifications define protocols by which POCS and modules communicate. ¶ [0398-0408] teaches that the controllers communicate with POCS via APIs, on-demand, and periodically. As noted above, the POCS is capable of regulating and controlling thrust via the controllers and modules) for control of the new powerplant, wherein the thrust command modification unit is configured to: receive input for commanded thrust (via the power level angle ¶ [0353-0365] ); modify the commanded thrust using a model of an incumbent powerplant to generate a modified commanded thrust for matching aircraft performance with the new powerplant to the aircraft performance with the incumbent powerplant (¶ [0398-0408] and ¶ [0739-0752] teaches that the powertrain is modular and comprises “plug and play” capability to accommodate rapidly improving technologies. ¶ [0459-0481] teaches that the POCS is configured to do the following as it pertains to enabling upgrades to future technologies, up/downsizing energy storage units or generators, or aircraft variants: scan powertrain to identify changes to modules on board, download optimization and control parameters, calibrate models to performance of onboard modules, run a series of tests on the modules, identify potential issues and alert, adjust model parameters to match performance, enable operator to define preferences around powertrain optimization and control, include settings tailored to operating environment and mission profiles, store preferences on board, control the powertrain in real time to achieve the preferred hybrid energy plan, pass energy distribution to the module optimizers which compute optimal settings for the powertrain modules, and transmit these to the lower-level module controllers via the module interfaces within POCS, in addition to other capabilities); and apply the modified commanded thrust to the new powerplant (as previously noted, the POCS passes energy distribution to the module optimizers which compute optimal settings for the powertrain modules, which then pass on the settings to the lower-level controllers. ¶ [0493 and 0506-0513] teaches that the POCS comprises an optimization module that regulates standard thrust, neutral thrust, and recovery thrust and how it interacts with the lower-level controllers to facilitate thrust management). 
Regarding claim 10, Kumar teaches the invention discussed in claim 9, wherein the new powerplant is a hybrid electric powerplant including a heat engine and an electric motor (The embodiments taught in Figures 6, 7, 26 and 27 comprise a heat engine and an electric motor), wherein the torque split logic is configured to command the heat engine and electric motor together to produce a commanded split torque (The APIs, controllers, and modules discussed in the response to claim 9 and found in ¶ [0453, 0398-0408] include engine and fuel system controllers).
Regarding claim 11, Kumar teaches the invention discussed in claim 9, wherein the incumbent powerplant is onboard the aircraft (Figure 24). 
Regarding claim 12, Kumar teaches the invention discussed in claim 9, wherein the incumbent powerplant is a previous model powerplant that is no longer onboard the aircraft, or never was onboard the aircraft, wherein the aircraft includes two or more of the new powerplants (the embodiments found in Figures 6, 7, 24, 26 and 27 comprise a plurality of powerplants), and wherein applying the modified commanded thrust includes applying the modified commanded thrust to all new powerplants onboard the aircraft (as noted in the response to claim 9, Kumar’s invention is a modular “plug and play” powertrain that comprises a system wherein when a powertrain is changed, it is scanned, calibrated, and modeled to the performance of onboard module settings to include thrust optimization modules).
Regarding claim 13, Kumar teaches the invention discussed in claim 9, wherein the model and modified command thrust are configured to emulate the incumbent powerplant with the new powerplant (as noted in the response to claim 9, Kumar’s invention is a modular “plug and play” powertrain that comprises a system wherein when a powertrain is changed, it is scanned, calibrated, and modeled to the performance of onboard module settings to include thrust optimization modules).
Regarding claim 14, Kumar teaches the invention discussed in claim 9, wherein the incumbent powerplant is a heat engine onboard the aircraft and wherein the new powerplant is a hybrid electric powerplant (Kumar teaches a number of different embodiments to include heat engine hybrid powertrain, and a hybrid electric powertrain. ¶ [0377] specifically teaches that the range extending generators found in figure 26 may be comprised of internal combustion engines, or hydrogen fuel cells. More, as noted in the response to claim 9, Kumar’s invention is a modular “plug and play” powertrain that comprises a system wherein when a powertrain is changed, it is scanned, calibrated, and modeled to the performance of onboard module settings to include thrust optimization modules. Thus, Kumar teaches both types of engine on board the aircraft and the capability to change, scan, calibrate, and operate the engines). 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Crowe et al. (US Patent No. 9429078)- teaches an engine control system that stores previous engine operation data and may identify a make/model of a new engine variant upon installation. The engine may then use stored data to calculate new engine operation inputs and outputs. This source alone or in combination may also render the independent claim obvious. 
Lawrence et al (US Patent No. 5033010)- teaches an APU turbine engine control system that stores previous engine operation data in the event that a new engine is installed, the engine may then use stored data to calculate new engine operation inputs and outputs. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644